DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on June 10th, 2021 for application no. 16/717,193 filed on December 17th, 2019. Claims 1-4, 6-12, 15-18 and 20 are pending. In the present amendment, claims 1, 6, 9, 12, 15, 18 and 20 are amended, and claims 5, 13-14 and 19 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael MacCallum on June 24th, 2021. The application has been amended as follows:

Claim 1 (last line) has been amended to read, “portion and a second face, opposite the first face, disposed against the turbine hub.”.

Response to Arguments
The Applicant's arguments filed June 10th, 2021 are in response to the Office Action mailed March 11th, 2021. The Applicant's arguments have been fully considered.
Claims 1, 12 and 18, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-4, 6-12, 15-18 and 20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a torque converter having the combination of features recited in claim 1, and particularly “a bypass clutch including a hydraulically actuated piston, an apply chamber, and a compensation chamber”, “a turbine hub attached to the turbine and having an inner circumferential surface defining axially extending teeth configured to connect with a shaft”, “a flow-control sleeve axially spaced from the turbine hub and including a radial tab portion attached to the turbine, the flow-control sleeve defining an orifice in fluid communication with the apply chamber or the compensation chamber” and “wherein the turbine includes a shell having a first face disposed against the tab portion and a second face, opposite the first face, disposed against the turbine hub”.
The closest prior art of Ushio (US 8,967,349) discloses a torque converter comprising a turbine (Fig. 1, 4), but fails to disclose “wherein the turbine includes a shell having a first face disposed against the tab portion and a second face, opposite the first face, disposed against the turbine hub”, and there is no motivation to provide such a turbine shell with the prior art absent impermissible hindsight.
Regarding Claim 12, none of the prior art discloses or renders obvious a torque converter having the combination of features recited in claim 12, and particularly “a bypass clutch including a friction disc and a hydraulically actuated piston”, “an apply chamber configured to stroke the piston into the friction disc to engage the bypass clutch”, “a compensation chamber configured to de-stroke the piston to disengage the bypass clutch”, “a turbine hub attached to the shell and having an inner circumferential surface defining axially extending teeth configured to connect with a shaft”, “a flow-control sleeve including a radial tab portion attached to the shell, the flow-control sleeve defining an orifice that connects a fluid passage of the shaft in fluid communication with one of the apply chamber and the compensation chamber” and “wherein the turbine hub includes an axially extending ring defining the axially extending teeth and a radially extending flange that is attached to the shell, and wherein the shell includes a first face disposed against the tab portion and a second face disposed against the flange”.
The closest prior art of Ushio (US 8,967,349) discloses a torque converter comprising a turbine (Fig. 1, 4), but fails to disclose “wherein the turbine hub includes an axially extending ring defining the axially extending teeth and a radially extending flange that is attached to the shell, and wherein the shell includes a first face disposed against the tab portion and a second face disposed against the flange”, and there is no motivation to provide such a turbine shell with the prior art absent impermissible hindsight.
Regarding Claim 18, none of the prior art discloses or renders obvious a torque converter having the combination of features recited in claim 18, and particularly “a bypass clutch including a hydraulically actuated piston, an apply chamber, and a compensation chamber”, “a turbine hub fixed to the turbine and having an inner circumferential surface defining axially extending teeth configured to connect with a shaft”, “a flow-control sleeve axially spaced from the turbine hub and fixed to the turbine, the flow-control sleeve defining a first orifice in fluid communication with the apply chamber and a second orifice in fluid communication with the compensation chamber” and “wherein the turbine includes a shell having opposing first and second faces, and the turbine hub includes a radially extending flange fixed to the first face and the flow-control sleeve includes a radially extending tab portion fixed to the second face”.
“wherein the turbine includes a shell having opposing first and second faces, and the turbine hub includes a radially extending flange fixed to the first face and the flow-control sleeve includes a radially extending tab portion fixed to the second face”, and there is no motivation to provide such a turbine shell with the prior art absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659